Case: 16-60646      Document: 00514044910         Page: 1    Date Filed: 06/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                       FILED
                                      No. 16-60646                                  June 22, 2017
                                                                                   Lyle W. Cayce
                                                                                        Clerk
NANETTE GROSS, Individually and as representative of Terry Gross,
deceased; DIANE HORTON, Individually and as Administratrix of the Estate
of Bobby Horton, deceased; KEVIN HORTON,

              Plaintiffs - Appellants

v.

NCH CORPORATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-423


Before DAVIS, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       This tragic case arises from an early-2010 outbreak of Legionnaire’s
disease at the Hotel Chester in Starkville, Mississippi.               Four of the five
plaintiffs contracted the disease from the hotel’s cooling system, and the
plaintiffs allege that the fifth plaintiff did as well. Two of the plaintiffs died,
and another became severely sick.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60646    Document: 00514044910      Page: 2   Date Filed: 06/22/2017



                                  No. 16-60646
      The plaintiffs sued multiple parties for negligence.        All but NCH
Corporation, which had provided water treatment for the hotel since 2004,
were later dismissed. NCH then moved for both summary judgment and to
strike the plaintiffs’ experts.   In a well-reasoned order, the district court
granted NCH’s motions and dismissed the plaintiffs’ claims with prejudice.
For essentially the same reasons given by the district court, we AFFIRM.




                                       2